












 
REGISTRATION RIGHTS AGREEMENT

Dated as of May 15, 2009

among

PHOTRONICS, INC.

and

THE HOLDERS NAMED HEREIN
 
 











--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page ARTICLE I DEFINED TERMS; CONSTRUCTION 1          Section 1.1   Defined
Terms 1        Section 1.2 Construction 2        Section 1.3 Additional
Definitions 3   ARTICLE II SHELF REGISTRATION 3   ARTICLE III PIGGYBACK
REGISTRATIONS 3        Section 3.1 Right to Piggyback 3        Section 3.2
Piggyback Expenses 4        Section 3.3 Priority on Primary Registrations 4
       Section 3.4 Priority on Secondary Registrations 4        Section 3.5
Selection of Investment Bankers and Underwriters 4        Section 3.6
Obligations of Seller 4        Section 3.7 Right to Terminate Registration 5  
ARTICLE IV ADDITIONAL AGREEMENTS 5          Section 4.1 Holdback Agreements 5
       Section 4.2 Registration Procedures 5        Section 4.3 Holder
Information 9        Section 4.4 Registration Expenses 9        Section 4.5
Indemnification 10        Section 4.6 Participation in Underwritten
Registrations 12   ARTICLE V MISCELLANEOUS 13          Section 5.1 Remedies 13
       Section 5.2 Amendment and Waiver 13        Section 5.3 Successors and
Assigns; Transferees 13        Section 5.4 Severability 14        Section 5.5
Entire Agreement 14        Section 5.6 Counterparts 14        Section 5.7
Headings 14        Section 5.8 Notices 14        Section 5.9 Governing Law;
Disputes 15        Section 5.10 Consent to Jurisdiction; Service of Process 15
       Section 5.11 WAIVER OF JURY TRIAL 15        Section 5.12 Mutual Drafting
15   Annex A: Purchasers Exhibit A: Form of Joinder Agreement  


i

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

          THIS REGISTRATION RIGHTS AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of May 15,
2009 by and among Photronics, Inc., a Connecticut corporation (the “Company”),
the purchaser parties listed on Annex A hereto (the “Purchasers”), and each
other Person made party to this Agreement in accordance with the terms hereof
(together with the Purchasers, the “Holders”).

RECITALS

          WHEREAS, the Company wishes to grant to each of the Holders party or
made party hereto the registration rights set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS; CONSTRUCTION

          Section 1.1 Defined Terms. The following capitalized terms, when used
in this Agreement, have the respective meanings set forth below:

          “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by or under common control with, such Person. The term
“control” (as used in the terms “controlling”, “controlled by” or “under common
control with”) means holding the power to direct or cause the direction of the
management and policies of a Person, whether by ownership of equity securities,
contract or otherwise.

          “Board” means the board of directors of the Company or any duly
authorized committee thereof.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which banking institutions are required or authorized by law to be closed
in New York, New York.

          “Commission” means the United States Securities and Exchange
Commission.

          “Common Stock” means the Common Stock, par value $0.01, of the
Company.

          “Free Writing Prospectus” means a free-writing prospectus, as defined
in Rule 405 of the Securities Act.

          “Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind.

--------------------------------------------------------------------------------

          “Registrable Securities” means (a) any Common Stock held by any Holder
and (b) any securities of the Company issued or issuable directly or indirectly
with respect to the securities referred to in clause (a) above by way of
dividend or split or in connection with a combination of securities,
recapitalization, merger, consolidation, exchange, conversion or other
reorganization, including a recapitalization or exchange. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
(i) when they have been distributed to the public pursuant to a offering
registered under the Securities Act, (ii) when they have been sold to the public
in compliance with Rule 144 under the Securities Act (or any similar rule then
in force), (iii) when they have been repurchased by the Company or any
subsidiary or (iv) when the entire amount of Registrable Securities held by a
Holder may be sold in a single sale without limitation as to volume pursuant to
Rule 144 under the Securities Act (or any similar rule then in force). For
purposes of this Agreement, a Person shall be deemed to be a holder of
Registrable Securities whenever such Person has the right to acquire such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise), whether or not such acquisition has
actually been effected; provided that such right must be converted or exercised
and the Registrable Securities acquired not later than immediately prior to the
initial closing of an offering in which the Registrable Securities issuable upon
exchange or conversion of such rights are to be included (although such
conversion or exercise may be conditioned upon the occurrence of such closing).

          “Related Person” means, with respect to a particular holder of
Registrable Securities, each Affiliate thereof, their respective direct and
indirect general and limited partners, advisory board members, directors,
officers, trustees, managers, members, Affiliates and shareholders, and each
Person who controls (within the meaning of Section 15 of the Securities Act)
such holder.

          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder and any successor
statute.

          “Transfer” means any sale, transfer, assignment, hypothecation, pledge
or other disposition.

          Section 1.2 Construction. For purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires:
(a) words using the singular or plural number also include the plural or
singular number, respectively, and the use of any gender herein shall be deemed
to include the other gender; (b) references herein to “Articles,” “Sections,”
“subsections” and other subdivisions, and to Exhibits and other attachments,
without reference to a document are to the specified Articles, Sections,
subsections and other subdivisions of, and Exhibits and other attachments to,
this Agreement; (c) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to other
subdivisions within a Section or subsection; (d) the words “herein,” “hereof,”
“hereunder,” “hereby” and other words of similar import refer to this Agreement
as a whole and not to any particular provision; and (e) the words “include,”
“includes” and “including” are deemed to be followed by the phrase “without
limitation.”

2

--------------------------------------------------------------------------------

          Section 1.3 Additional Definitions. The following capitalized terms
are defined in the following Sections of this Agreement:

Term Section Agreement Preamble Company Preamble Following Holdback Period
4.1(a) Holdback Extension 4.1(a) Holders Preamble Inspector(s) 4.2(j) Piggyback
Registration 3.1 Purchasers Preamble Records 4.2(j) Registration Expenses 4.4(a)
Shelf Registration Article II Shelf Registration Statement Article II Suspension
Period 4.2(b) Violation 4.5(a)


ARTICLE II
SHELF REGISTRATION

          Subject to the terms and conditions of this Agreement, at any time
after thirty (30) days after the date hereof, if the Holders of a majority of
the Registrable Securities request, by written notice to the Company at its
address specified in Section 5.8, the Company shall prepare and file, in
accordance with the provisions of Section 4.2, a registration statement (the
"Shelf Registration Statement") on an appropriate form under the Securities Act
relating to the offer and sale of all of the Registrable Securities by the
Holders thereof from time to time in accordance with the methods of distribution
set forth in the Shelf Registration Statement and Rule 415 under the Securities
Act (hereinafter, the "Shelf Registration").

ARTICLE III
PIGGYBACK REGISTRATIONS

          Section 3.1 Right to Piggyback. Whenever the Company proposes to
register any of its equity securities (including any proposed registration of
the Company’s securities by any third party) under the Securities Act (other
than (i) pursuant to a Shelf Registration, which is governed by Article II, (ii)
pursuant to a registration on Form S-4 or S-8 or any successor or similar forms
or (iii) in connection with a rights offering), whether or not for sale for its
own account, and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration (which notice shall be given at least 20
days prior to the date the applicable registration statement is to be filed)
and, subject to Sections 3.3 and 3.4, shall include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within 10 days after the receipt of the Company’s
notice. Any holder of Registrable Securities that has made such a written
request may withdraw its Registrable Securities from such Piggyback Registration
by giving written notice to the Company and the managing underwriter, if any, on
or before the 20th day prior to the planned effective date of such Piggyback
Registration.

3

--------------------------------------------------------------------------------

          Section 3.2 Piggyback Expenses. Subject to the qualifications set
forth in Section 4.4(b), the Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations.

          Section 3.3 Priority on Primary Registrations. If a Piggyback
Registration is an underwritten primary registration on behalf of the Company,
and the managing underwriters advise the Company in writing (with a copy to each
party hereto requesting registration of Registrable Securities) that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold in an orderly manner in such offering
without adversely affecting the marketability of such offering (including the
price range acceptable to the Company), the Company shall include in such
registration (i) first, the securities the Company proposes to sell, (ii)
second, the securities, if any, requested to be included in such registration by
Persons having registration rights granting such Persons priority over the
Holders on the inclusion of securities to be registered, pro rata among those
Persons on the basis of the amount of such securities owned and requested to be
included by such Persons and (iii) third, the Registrable Securities requested
to be included in such registration, pro rata among the holders of such
Registrable Securities on the basis of the amount of such securities owned and
requested to be included by each such holder.

          Section 3.4 Priority on Secondary Registrations. If a Piggyback
Registration is an underwritten secondary registration on behalf of holders of
the Company’s securities other than the holders of Registrable Securities, and
the managing underwriters advise the Company in writing (with a copy to each
party hereto requesting registration of Registrable Securities) that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can be sold without adversely affecting the
marketability of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration, pro rata among the holders of such securities on
the basis of the amount of such securities owned and requested to be included by
each such holder, and (ii) second, the Registrable Securities requested to be
included in such registration, pro rata among the holders of such Registrable
Securities on the basis of the amount of such securities owned and requested to
be included by each such holder.

          Section 3.5 Selection of Investment Bankers and Underwriters. If any
Piggyback Registration is an underwritten offering, the Company shall have the
right to select the investment banker(s) and manager(s) for the offering.

          Section 3.6 Obligations of Seller. During such time as any holder of
Registrable Securities may be engaged in a distribution of securities pursuant
to an underwritten Piggyback Registration, such holder shall distribute such
securities only under the registration statement and solely in the manner
described in the registration statement. No holder of Registrable Securities
shall use a Free Writing Prospectus that has not been approved or authorized by
the Company.

4

--------------------------------------------------------------------------------

          Section 3.7 Right to Terminate Registration. Without limiting the
obligations of the Company under Section 4.2, the Company shall have the right
to terminate or withdraw any registration initiated by it under this Article III
prior to the effectiveness of such registration, whether or not any holder of
Registrable Securities has elected to include securities in such registration.
The Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 4.4.

ARTICLE IV
ADDITIONAL AGREEMENTS

          Section 4.1 Holdback Agreements.

          (a) At the request of the underwriter(s), each holder of Registrable
Securities shall be subject to, and each will be released on an equal basis
from, customary lock-ups in connection with underwritten offerings (90 days in
the case of all underwritten Piggyback Registrations) (each a “Following
Holdback Period”)), except to the extent the underwriter(s) agree to a shorter
lock-up period. If (i) the Company issues an earnings release or other material
news or a material event relating to the Company and its subsidiaries occurs
during the last 17 days of any Following Holdback Period (as applicable) or (ii)
prior to the expiration of any Following Holdback Period (as applicable), the
Company announces that it will release earnings results during the 16-day period
beginning upon the expiration of such period, then to the extent necessary for a
managing or co-managing underwriter of a registered offering required hereunder
to comply with NASD Rule 2711(f)(4), the Following Holdback Period (as
applicable) shall be extended until 18 days after the earnings release or the
occurrence of the material news or event, as the case may be (such period
referred to herein as the “Holdback Extension”). The Company may impose
stop-transfer instructions with respect to the shares of Common Stock (or other
securities) subject to the foregoing restriction until the end of such period,
including any period of Holdback Extension.

          (b) The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during such
period of time (not to exceed 90 days in all cases (except as extended during
the period of any Holdback Extension)), as may be determined by the underwriters
managing such underwritten registration, following the effective date of any
underwritten Piggyback Registration (except as part of such underwritten
registration or pursuant to registrations on Form S-8 or any successor form),
unless the underwriters managing the offering otherwise agree in writing.

          Section 4.2 Registration Procedures. Whenever the holders of
Registrable Securities have requested that any Registrable Securities be
registered pursuant to this Agreement, the Company shall use its commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:

5

--------------------------------------------------------------------------------

          (a) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Commission a
registration statement, and all amendments and supplements thereto and related
prospectuses, with respect to such Registrable Securities and use its
commercially reasonable efforts to cause such registration statement to become
effective (provided that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company shall furnish to the counsel
selected by the holders of a majority of the Registrable Securities covered by
such registration statement, copies of all such documents proposed to be filed,
which documents shall be subject to the review and comment of such counsel), and
include in any such registration statement such additional information
reasonably requested by the holders of a majority of the Registrable Securities
registered under the applicable registration statement, or the underwriters, if
any, for marketing purposes, whether or not required by applicable securities
laws;

          (b) notify each holder of Registrable Securities of the effectiveness
of each registration statement filed hereunder and prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to keep such
registration statement effective for a period (i) in the case of a Shelf
Registration, ending on the earlier of the fifth anniversary of the date of this
Agreement and the date upon which all Registrable Securities included therein
have been sold or (ii) in the case of a Piggyback Registration, of not less than
270 days, and in all cases to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;
provided, however, that at any time, upon written notice to the participating
holders of Registrable Securities and for a period not to exceed 60 days
thereafter (the “Suspension Period”), the Company may delay the filing or
effectiveness of any registration statement or suspend the use or effectiveness
of any registration statement (and the holders of Registrable Securities hereby
agree not to offer or sell any Registrable Securities pursuant to such
registration statement during the Suspension Period) if the Company reasonably
believes that there is or may be in existence material nonpublic information or
events involving the Company, the failure of which to be disclosed in the
prospectus included in the registration statement could result in a Violation
(as defined below). During any such Suspension Period, and as may be extended
hereunder, the Company shall use its reasonable best efforts to correct or
update any disclosure causing the Company to provide notice of the Suspension
Period and to file and cause to become effective or terminate the suspension of
use or effectiveness, as the case may be, of the subject registration statement.
In the event that the Company shall exercise its right to delay or suspend the
filing or effectiveness of a registration hereunder, the applicable time period
during which the registration statement is to remain effective shall be extended
by a period of time equal to the duration of the Suspension Period. The Company
may extend the Suspension Period for an additional consecutive 60 days with the
consent of the holders of a majority of the Registrable Securities registered
under the applicable registration statement, which consent shall not be
unreasonably withheld. If so directed by the Company, all holders of Registrable
Securities registering shares under such registration statement shall (i) not
offer to sell any Registrable Securities pursuant to the registration statement
during the period in which the delay or suspension is in effect after receiving
notice of such delay or suspension, and (ii) use their reasonable best efforts
to deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such holders’ possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice;

6

--------------------------------------------------------------------------------

          (c) furnish to each seller of Registrable Securities thereunder such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

          (d) use its commercially reasonable efforts to register or qualify
such Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller; provided that the Company shall not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subsection, (ii) consent to
general service of process in any such jurisdiction or (iii) subject itself to
taxation in any such jurisdiction;

          (e) notify each seller of such Registrable Securities, (i) promptly
after it receives notice thereof, of the date and time when such registration
statement and each post-effective amendment thereto has become effective or a
prospectus or supplement to any prospectus relating to a registration statement
has been filed and when any registration or qualification has become effective
under a state securities or blue sky law or any exemption thereunder has been
obtained, (ii) promptly after receipt thereof, of any request by the Commission
for the amendment or supplementing of such registration statement or prospectus
or for additional information, and (iii) at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of the happening
of any event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading, and, at the request of
any such seller, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

          (f) prepare and file promptly with the Commission, and notify such
holders of Registrable Securities prior to the filing of, such amendments or
supplements to such registration statement or prospectus as may be necessary to
correct any statements or omissions if, at the time when a prospectus relating
to such securities is required to be delivered under the Securities Act, when
any event has occurred as the result of which any such prospectus or any other
prospectus as then in effect would include an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and, in case any of
such holders of Registrable Securities or any underwriter for any such holders
is required to deliver a prospectus at a time when the prospectus then in
circulation is not in compliance with the Securities Act or the rules and
regulations promulgated thereunder, the Company shall use its reasonable best
efforts to prepare promptly upon request of any such holder or underwriter such
amendments or supplements to such registration statement and prospectus as may
be necessary in order for such prospectus to comply with the requirements of the
Securities Act and such rules and regulations;

7

--------------------------------------------------------------------------------

          (g) cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed;

          (h) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

          (i) enter into and perform such customary agreements (including
underwriting agreements in customary form) and take all such other actions as
the holders of a majority of the Registrable Securities registered under the
applicable registration statement, or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including participation in “road shows,” investor presentations and
marketing events and effecting a stock split or a combination of shares);

          (j) make available for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter (each, an “Inspector” and collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement. Records that
the Company determines, in good faith, to be confidential and which it notifies
the Inspectors are confidential shall not be disclosed by the Inspectors (and
the Inspectors shall confirm their agreement in writing in advance to the
Company if the Company shall so request) unless (x) the disclosure of such
Records is necessary, in the Company’s reasonable judgment, to avoid or correct
a misstatement or omission in the Registration Statement, (y) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (z) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public. Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at the
Company’s expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential. In the event that the Company fails to prevent
disclosure of such Records reasonably before the deadline by which seller is
required to produce such Records, then such seller agrees that it shall furnish
only the portion of those Records which it is advised by counsel is legally
required and shall exercise all reasonable efforts to obtain reliable assurance
that confidential treatment, if available, will be accorded to those Records;

          (k) take all reasonable actions to ensure that any Free-Writing
Prospectus prepared by (or on behalf of) the Company complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

8

--------------------------------------------------------------------------------

          (l) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months beginning with the first day of the
Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

          (m) use its commercially reasonable efforts to prevent the issuance of
any stop order suspending the effectiveness of a registration statement, or of
any order suspending or preventing the use of any related prospectus or
suspending the qualification of any Common Stock included in such registration
statement for sale in any jurisdiction, and in the event of the issuance of any
such stop order or other such order the Company shall advise such holders of
Registrable Securities of such stop order or other such order promptly after it
shall receive notice or obtain knowledge thereof and shall use its commercially
reasonable efforts promptly to obtain the withdrawal of such order;

          (n) use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities; and

          (o) use its commercially reasonable efforts to obtain one or more cold
comfort letters signed by the Company’s independent public accountants as the
holders of a majority of the Registrable Securities registered under the
applicable registration statement reasonably request, which cold comfort letters
shall be in customary form and cover such matters of the type customarily
covered by cold comfort letters.

          Section 4.3 Holder Information. Each holder of Registrable Securities
as to which any registration is being effected shall promptly furnish the
Company with (i) such information regarding such holder, the intended method of
distribution of its Registrable Securities and pertinent to the disclosure
requirements relating to the registration and the distribution of such
securities as the Company may from time to time reasonably request in writing
and (ii) all information required to be disclosed in order to make any
information previously furnished to the Company by such holder not contain a
material misstatement of fact or necessary to cause any registration statement
or related prospectus (or amendment or supplement thereto) filed in connection
with such registration not to omit a material fact with respect to such holder
necessary in order to make the statements therein not misleading.

          Section 4.4 Registration Expenses.

          (a) All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration, qualification and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, messenger and delivery expenses, fees and disbursements of
custodians, and fees and disbursements of counsel for the Company and all
independent certified public accountants, underwriters (excluding underwriting
discounts and commissions) and other Persons retained by the Company (all such
expenses being herein called “Registration Expenses”), shall be borne as
provided in this Agreement, except that the Company shall, in any event, pay its
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed. Each
Person that sells securities pursuant to a Shelf Registration or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

9

--------------------------------------------------------------------------------

          (b) In connection with a Shelf Registration and each Piggyback
Registration, the Company shall reimburse the holders of Registrable Securities
included in such registration for the reasonable fees and out-of-pocket
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities registered under the applicable registration statement.

          Section 4.5 Indemnification.

          (a) The Company agrees to indemnify and hold harmless each holder of
Registrable Securities and each such holder’s Related Persons against and for
all losses, claims, actions, damages, liabilities and expenses, joint or
several, suffered by any such holder of Registrable Securities or such holder’s
Related Persons and arising out of or caused by any of the following statements,
omissions or violations (each a “Violation”): (i) any untrue or alleged untrue
statement of material fact contained or incorporated by reference in any
registration statement, prospectus, preliminary prospectus or Free-Writing
Prospectus of the Company or any amendment thereof or supplement thereto or any
document incorporated by reference therein, or in any other such disclosure
document of the Company (including reports and other documents filed under the
Exchange Act and any document incorporated by reference therein) or other
document or report of the Company furnished by or on behalf of the Company in
connection with any registration hereunder, except to the extent that the
Violation is a result of information supplied to the Company by such holder of
Registrable Securities and/or any of such holder’s Related Persons (excluding
the Company and its subsidiaries) expressly for inclusion therein, (ii) any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except to the extent
that the Violation is a result of information supplied to the Company by such
holder of Registrable Securities and/or any of such holder’s Related Persons
(excluding the Company and its subsidiaries) expressly for inclusion therein, or
(iii) any violation or alleged violation by the Company of the Securities Act or
any other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance. The Company shall pay to each holder of Registrable
Securities and such holder’s Related Persons, as incurred, any legal and any
other expenses reasonably incurred by such Person in connection with
investigating, preparing, defending or settling any such claim, loss, damage,
liability or action, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such holder expressly for
use therein. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of Section 15 of the Securities
Act) to the same extent as provided above with respect to the indemnification of
holders of Registrable Securities and their Related Persons.

10

--------------------------------------------------------------------------------

          (b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and shall indemnify and hold harmless the Company, its directors and
officers and each Person who controls the Company (within the meaning of Section
15 of the Securities Act) against any losses, claims, damages, liabilities and
expenses (i) resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus, preliminary prospectus
or Free Writing Prospectus of the Company or any amendment thereof or supplement
thereto or other document or report furnished in connection with the offering or
any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that such untrue statement or omission is contained in any
information so furnished in writing by such holder expressly for inclusion
therein or (ii) caused by such holder’s failure to deliver to such holder’s
immediate purchaser a copy of the registration statement, related prospectus or
any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Company has furnished such holder with a
sufficient number of copies of the same reasonably requested by such holder;
provided that the obligation to indemnify shall be individual, not joint and
several, for each holder and shall be limited to the net amount of proceeds
received by such holder from the sale of Registrable Securities pursuant to such
registration statement.

          (c) Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give prompt notice
shall not impair any Person’s right to indemnification hereunder to the extent
such failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim (in addition
to local counsel), unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel (in addition to local counsel), chosen by the holders of a majority of
the Registrable Securities included in the registration, at the expense of the
indemnifying party.

          (d) If the indemnification provided for in this Section 4.5 is held by
a court of competent jurisdiction to be unavailable to an indemnified party or
is otherwise unenforceable with respect to any loss, claim, damage, liability or
action referred to herein, then the indemnifying party, in lieu of indemnifying
such indemnified party hereunder, shall contribute to the amounts paid or
payable by such indemnified party as a result of such loss, claim, damage,
liability or action in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of the indemnified party on
the other hand in connection with the statements or omissions which resulted in
such loss, claim, damage, liability or action as well as any other relevant
equitable considerations; provided that the maximum amount of liability in
respect of such contribution shall be limited, in the case of each seller of
Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration (less the aggregate amount of any damages which such seller has
otherwise been required to pay in respect of such loss, claim, damage, liability
or action or any substantially similar loss, claim, damage, liability or action
arising from the sale of Registrable Securities pursuant to such registration).

11

--------------------------------------------------------------------------------

The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just or equitable if the contribution pursuant to
this Section 4.5(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account such equitable
considerations. The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities or expenses referred to herein shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject hereof. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

          (e) The indemnification and contribution provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director or
controlling Person of such indemnified party and shall survive the transfer of
securities.

          (f) No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the release of
such indemnified party by the claimant or plaintiff from all liability in
respect of such claim or litigation.

          Section 4.6 Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (i) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements (including pursuant to any over-allotment or “green
shoe” option requested by the underwriters; provided that no holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such holder has requested to include) and (ii) completes
and executes all questionnaires, powers of attorney, custody agreements,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements; provided that in no event
shall any holder of Registrable Securities be required to indemnify any
underwriter or other Person in any manner other than that which is specifically
set forth in Section 4.5(b) with respect to its indemnification obligations to
the Company and other holders of Registrable Securities. Each holder of
Registrable Securities agrees to execute and deliver such other agreements as
may be reasonably requested by the Company and the lead managing underwriter(s)
that are consistent with such holder’s obligations under Section 4.1 or that are
necessary to give further effect thereto.

12

--------------------------------------------------------------------------------

ARTICLE V
MISCELLANEOUS

          Section 5.1 Remedies. Any Person having rights under any provision of
this Agreement shall be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. The parties hereto agree and
acknowledge that money damages would not be an adequate remedy for any breach of
the provisions of this Agreement and that, in addition to any other rights and
remedies existing in its favor, any party shall be entitled to specific
performance and/or other injunctive relief from any court of law or equity of
competent jurisdiction (without posting any bond or other security) in order to
enforce or prevent violation of the provisions of this Agreement.

          Section 5.2 Amendment and Waiver. This Agreement may be amended or
modified, and the provisions hereof may be waived, only by an agreement in
writing signed by the Company and the Holders of a majority of the Registrable
Securities; provided that any amendment to this Agreement that is adverse in any
material respect to a Holder in a manner disproportionate to the effect on the
consenting Holders shall require the consent of such other Holder. The failure
of any party to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such party thereafter to enforce each and every provision of this Agreement in
accordance with its terms. The parties hereto agree that the addition of new
parties to this Agreement shall not constitute a modification, amendment or
waiver of this Agreement.

          Section 5.3 Successors and Assigns; Transferees. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns. Registrable Securities shall
continue to be Registrable Securities after any Transfer thereof (except if such
Transfer was effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them or if such securities
were sold pursuant to Rule 144 under the Securities Act). Any transferee
receiving Registrable Securities in a Transfer effected in compliance with the
terms of the Warrants shall become a Holder, party to this Agreement and subject
to the terms and conditions of, and be entitled to enforce, this Agreement to
the same extent, and in the same capacity, as the Person that Transferred such
Registrable Securities to such transferee. Prior to the Transfer of any
Registrable Securities to any transferee, and as a condition to such transferee
having rights under this Agreement, each Holder effecting such Transfer shall
cause such transferee to deliver to the Company an instrument in the form
attached as Exhibit A and, upon such execution and delivery, such transferee
shall be bound by, and entitled to the benefits of, the provisions of this
Agreement, as described in this Section 5.3.

13

--------------------------------------------------------------------------------

          Section 5.4 Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

          Section 5.5 Entire Agreement. Except as otherwise expressly set forth
herein, this Agreement embodies the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

          Section 5.6 Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart to this Agreement.

          Section 5.7 Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

          Section 5.8 Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission or
mailed by prepaid first class mail, return receipt requested, or mailed by
overnight courier prepaid to the parties at the following addresses or facsimile
numbers:

  (a)       If to the Company, to:                        Photronics, Inc. 15
Secor Road Brookfield, Connecticut 06804 Attention:  Richelle Burr Vice
President, Associate General Counsel and Secretary    with a copy to:   Shearman
& Sterling LLP 599 Lexington Avenue New York, New York 10022 Facsimile:
646-848-8902 Attention: Stephen M. Besen, Esq.   (b) If to any other
Stockholder, to the last address (or facsimile number) for such Person set forth
in the records of the Company.


14

--------------------------------------------------------------------------------

          All such notices, requests and other communications will (w) if
delivered personally to the address as provided in this Section 5.8, be deemed
given upon delivery, (x) if delivered by facsimile transmission to the facsimile
number as provided in this Section 5.8, be deemed given upon facsimile
confirmation, (y) if delivered by mail in the manner described above to the
address as provided in this Section 5.8, upon the earlier of the third Business
Day following mailing or upon receipt and (z) if delivered by overnight courier
to the address as provided in this Section 5.8, be deemed given on the earlier
of the first Business Day following the date sent by such overnight courier or
upon receipt (in each case regardless of whether such notice, request or other
communication is received by any other Person to whom a copy of such notice is
to be delivered pursuant to this Section 5.8). Any party from time to time may
change its address, facsimile number or other information for the purpose of
notices to that party by giving written notice specifying such change to the
other parties hereto.

          Section 5.9 Governing Law; Disputes. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.

          Section 5.10 Consent to Jurisdiction; Service of Process. The parties
hereto agree that any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought in any New
York State or federal court located in New York County, in the State of New
York, and each of the parties hereby irrevocably consents to the jurisdiction of
such courts (and of the appropriate appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 5.8 shall be
deemed effective service of process on such party.

          Section 5.11 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

          Section 5.12 Mutual Drafting. This Agreement is the result of the
joint efforts of the parties hereto, and each provision of this Agreement has
been subject to the mutual consultation, negotiation and agreement of the
parties and there will be no construction against any party based on any
presumption of that party’s involvement in the drafting of this Agreement.

15

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date first above written.

PHOTRONICS, INC.      By:     Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

RBS CITIZENS, NATIONAL ASSOCIATION

By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

HSBC BANK USA, NATIONAL ASSOCIATION

By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

CITIBANK, N.A.

By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

BANK OF AMERICA, N.A.

By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

Purchaser:

UBS LOAN FINANCE LLC

By:   Name:  Title:      By:   Name:  Title: 











[Signature Page to Photronics, Inc. Registration Rights Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER TO REGISTRATION RIGHTS AGREEMENT

          THIS JOINDER to Registration Rights Agreement (this “Joinder”) is made
as of ____ ___, ____ by ___________, a ________ (the “Transferee”) pursuant to
the Registration Rights Agreement, dated as of May 15, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Registration Rights
Agreement”), by and among Photronics, Inc., a Connecticut corporation (the
“Company”), and the other Persons party thereto. Capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Registration
Rights Agreement.

          In consideration of the sale, issuance or transfer of Warrants to the
Transferee and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Transferee hereby agrees as
follows:

          1. The Transferee hereby joins in and agrees to be bound by, and shall
be entitled to the benefits of, each and all of the provisions of the
Registration Rights Agreement as, and in each case to the extent applicable to,
a Holder thereunder. The Transferee further agrees to execute and deliver all
other documents and instruments and take all other actions required under or
pursuant to the Registration Rights Agreement or as reasonably required by the
Company in connection herewith.

          2. For purposes of delivering any notice under the Registration Rights
Agreement, the address of the Transferee is as follows:

                    [Name]
                    [Address]
                    Facsimile Number:

          3. This Joinder may be executed in counterparts each of which, taken
together, shall constitute one and the same original.

          4. This Joinder and the rights of the Transferee hereunder shall be
interpreted in accordance with the laws of the State of New York, and all rights
and remedies shall be governed by such laws without regard to principles of
conflicts of laws.

                              EXECUTED AND DATED this the ____ day of [_____],
20[__].

[TRANSFEREE]      By:    


--------------------------------------------------------------------------------

ANNEX A

PURCHASERS

1.   JPMorgan Chase Bank, National Association 2.   RBS Citizens, National
Association 3.   HSBC Bank USA, National Association 4.   Citibank, N.A. 5.  
Bank of America, N.A. 6.    UBS Loan Finance, LLC


--------------------------------------------------------------------------------